DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawing objection withdrawn.
Claim Rejections - 35 USC § 112
Rejection withdrawn due to amendment.
Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not disclose, teach or suggest a positioning device configured to direct light from the light source onto any of a plurality of points on the parabolic mirror, thereby causing light to be output from the movable stage and at least one processor configured to operate the movable stage, the light source and the positioning device to cure selected regions of photopolymer within the container by moving the positioning device through a range of positions while the light source is active, and moving the movable stage while the light source is inactive between curing of at least some of the selected regions of the photopolymer in combination with the limitations of the independent claim.
The closest prior art of record is over Kihara et al. (US20090196946A1), herein Kihara, in view of Smoot et al. (US20160107380A1), herein Smoot. Kihara teaches: An additive fabrication device configured to form layers of solid material on a build platform, 
While Kihara teaches a mirror it is silent to a parabolic mirror. The Kihara reference has a mirror that provides broad exposure by reflecting light from a light source.  See Fig. 5 element 85.  However, Smoot teaches that in a similar situation you can use a parabolic mirror. Smoot which is a 3D printer using a photo-curing resin [abstract] teaches parabolic mirror #422 for curing a photo-curing resin [[0057] Fig. 4, #422] with light source [Fig. 4 #420] this parabolic mirror focuses light into the vat/chamber of a transparent photo-curing liquid [0049].
One of ordinary skill in the art would have found it obvious to modify Kihara’s mirror with that of Smoot’s parabolic mirror. One would have been motivated to use a parabolic mirror to collect the energy source to direct it at the photo-curing liquid with reasonable expectation of success of creating the 3D printed material. Substituting a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741